Title: To Thomas Jefferson from John Richman, 22 July 1805
From: Richman, John
To: Jefferson, Thomas


                  
                     May it Please Your Excellencey
                     
                     PhiladelphiaJuly 22d 1805
                  
                  I respetfully beg leave to Tender my service in the Domestic Station of Chamberlain. on a low Sallery I served my Time in London in the Furniture line and am quallified in Keeping Mahorgany furniture in High politure, as well Burnish’d Gilding of Looking Glass & Picture frames, which from the Damp Air is so apt to Loose the Brilliancey which I preserve without hurting the Gilding. I should have no Obgection in serveing as Under butler which Duty I presume I should be able to discharge to Your Exelleneceys approbation; I have been in America 14 Years and became a Cittizen in 1795 And am the same person Who had the Honor to Receive An Answer from Your Honour; About two Years ago in, Consequence of Application for a patent for A Bedsteat with Sacking Bottom on a Roler; instead of cord & pins; I keep a small Shop in N 7th. Street but With many Others, Experience Trade very dull and low priced more so by those who Take two many prentices, if my Tender Should be so fortunate as meet Your Excellencys; Approbation I can Give Ample testimony of my Abilities in Any part Of the furniture Line, which I have work in for 36 Years.
                  Please Your Excellency I remain with the greatest respect your Obedient Humble Servant.
                  
                     John. Richman
                     
                  
               